DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.  Claims 1-11 and 14-16 are the subject of this NON-FINAL Office Action.  Claims 12-13 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the construction process species of additive manufacturing/3D printing, and frame arrangement of claim 11 with traverse in the Reply filed 03/14/2022 is acknowledged.  Applicant argues that “selection of claims 11 as a frame arrangement, not a release technique.”  The Office is unclear on what grounds Applicants traverse.  Thus, the Office finds this statement unpersuasive as to the impropriety of the species election.
Thus, claims 12-13 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	In claim 1, “the respective layer” is confusing because there is no antecedent basis for this phrase.
	In claim 1, the metes and bounds of “sleeve-like frame” are unclear because its is unclear how the frame is like a sleeve, but not an actual sleeve; or whether the frame also encompasses a sleeve.  For example, what are the metes and bounds of a frame having the same characteristics or qualities as, or similar to a sleeve?
	Similarly, in claim 1, the metes and bounds of “pin-like connections” are unclear because it is unclear how the connections are like a pine, but not an actual pin; or whether the connections also encompasses a pin.  For example, what are the metes and bounds of a pin having the same characteristics or qualities as, or similar to a pin?
	Throughout the claims, the phrase “frame (6)” and “sleeve-like frame (6)” are used interchangeably.  This introduces confusion as to whether the frame is “sleeve-like” or not.
	In claim 14, “such as” constitutes exemplary language which lead to confusion over the intended scope of a claim.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-10 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ALCANTARA MARTE (US 2017/0232682).
As to claim 1, ALCANTARA MARTE teaches a method for producing shaped bodies (5) from a building material by a additive manufacturing/3D printing comprising successively solidifying layers of the building material through the action of electromagnetic radiation in a layer area having a contour specified for the respective layer to produce a layered structure of a shaped body (5) (laser 120 used on layers of part 122; Fig. 5, para. 0004), wherein together with the shaped body (5), a sleeve-like frame (6) surrounding the shaped body at a distance is constructed layer by layer from the building material (support structure 500; Fig. 5), and wherein a plurality of pin-like connections (10) is constructed integral with the frame (6) and the shaped body (5), which are distributed around the shaped body (5) and which connect the shaped body (5) with the frame (6) (ribs 514; Fig. 5).  
As to claims 2 and 5, ALCANTARA MARTE teaches ceramic slurries ().
As to claim 3, ALCANTARA MARTE teaches ribs inside frame (Fig. 5).
As to claim 4, ALCANTARA MARTE teaches solidifying ().
As to claim 6, ALCANTARA MARTE teaches wherein the dimension of the shaped body (5) substantially corresponds to the dimension of the frame (6) in an axial direction (7) of the sleeve-like frame (6) (Fig. 5).
As to claims 7-9, ALCANTARA MARTE teaches post-processing sintering, releasing and debinding in ceramics (paras. 0002-04, 0034).
As to claim 10, ALCANTARA MARTE teaches multiple support structures (paras. 0035, 0043).
As to claim 16, ALCANTARA MARTE teaches platform and additional support structures between the side of the frame (6) opposite the construction platform and the shaped body (5) (Fig. 5, para. 0031, for example).
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
in order to absorb forces acting on the shaped body (5) during the construction process.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over ALCANTARA MARTE (US 2017/0232682), in view of WILSHER (US 2018 / 0036205).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar arrays of 3D printed objects to the 3D printed objects of the prior art to allow efficient 3D printing with a reasonable expectation of success.  
	As to claims 1 and 10, ALCANTARA MARTE teaches the elements of these claims as explained above.
	ALCANTARA MARTE does not explicitly teach wherein the frame arrangement (12) has a honeycomb structure, wherein adjacent frames (6) share a frame wall section (13).
	However, WILSHER demonstrates that arrays of 3D printed objects that allow shared support structures/frames to increase print efficiency (Fig. 4, paras. 0021-22).  
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar array configurations to print multiple 3D objects at a time with a reasonable expectation of success.

Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over ALCANTARA MARTE (US 2017/0232682), in view of LEE (US 20210229315, effective filing 04/26/2018).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply ceramic-based 3D printing of tooth crowns to the ceramic-based 3D printing technique of ALCANTARA MARTE to yield familiar ceramic tooth crowns with a reasonable expectation of success.  
	As to claim 1, ALCANTARA MARTE teaches the elements of these claims as explained above.
	ALCANTARA MARTE does not explicitly teach wherein the shaped body (5) is a tooth replacement part, such as a tooth/dental crown.
	However, LEE demonstrates that tooth/dental crowns were regularly 3D printed using ceramics (Abstract, paras. 0011, 0015).  LEE also demonstrates that 3D printing ceramic tooth/dental crowns normally involves debinding, releasing, and sintering as in claims 7-9 (paras. 0060, 0065, 0068, 0069, 0073, 0077, 0080).
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar ceramic 3D printing techniques to print ceramic tooth/dental crowns with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743